      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 1 of 47. PageID #: 1




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                        EASTERN DIVISION (CLEVELAND)


RAY GILE, derivatively on behalf of           Case No. 1:20-cv-01615
VIEWRAY, INC.,

                                 Plaintiff,

vs.                                           VERIFIED SHAREHOLDER
                                              DERIVATIVE COMPLAINT
SCOTT W. DRAKE, CALEY
CASTELEIN, JAMES F. DEMPSEY,
SCOTT HUENNEKENS, D. KEITH       JURY TRIAL DEMANDED
GROSSMAN, DANIEL MOORE, BRIAN
K. ROBERTS, GAIL WILENSKY, KEVIN
XIE, ADITYA PURI, HENRY A.
MCKINNELL, JR., AJAY BANSAL,
CHRIS A. RAANES, SHAHRIAR MATIN,
DAVID BONITA, BRIAN KNALEY,
AND THEODORE T. WANG,

                              Defendants,

and

VIEWRAY, INC., a Delaware Corporation,

                      Nominal Defendant.
         Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 2 of 47. PageID #: 2




         Ray Gile (“Plaintiff”), by his attorneys, submits this Verified Shareholder Derivative

Complaint (the “Complaint”) on behalf of nominal defendant ViewRay, Inc. (“ViewRay” or the

“Company”) against certain former and current members of its Board of Directors (the “Board”)

and executive officers (defined herein as the “Individual Defendants”) for violations of the federal

securities laws, including Section 14(a) of the Securities Exchange Act of 1934 (“Exchange Act”),

breaches of fiduciary duties, waste of corporate assets, and unjust enrichment for misconduct

taking place starting on May 10, 2018 through the present (the “Relevant Period”). Plaintiff makes

these allegations upon personal knowledge as to those allegations concerning Plaintiff and, as to

all other matters, upon information and belief based on the investigation of undersigned counsel,

which includes, without limitation: (i) review and analysis of public filings made by ViewRay and

other related parties and non-parties with the United States Securities and Exchange Commission

(“SEC”); (ii) review and analysis of press releases and other publications disseminated by

ViewRay, the Individual Defendants, and other related non-parties; (iii) review of news articles,

stockholder communications, and postings on ViewRay’s website concerning the Company’s

public statements; (iv) pleadings, papers, and any documents filed with and publicly available in

the related securities fraud class action captioned Plymouth County Retirement Assoc. v. ViewRay,

Inc., et al., Case No. 1:19-cv-02115-JG (S.D. Ohio) (the “Securities Action”); and (v) review of

other publicly available information concerning ViewRay and the Individual Defendants.

                                 I.   NATURE OF THE ACTION1

         1.      ViewRay’s principal product is the ViewRay MRIdian® (“MRIdian system”),

which, according to the Individual Defendants, is an innovative system that integrates high quality

radiation therapy with simultaneous magnetic resonance imaging (“MRI”) technology.



1
    All emphasis is added unless stated otherwise.
                                                -1-
        Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 3 of 47. PageID #: 3




        2.       Aside from revenue and income, ViewRay measures its financial performance

using the Company’s backlog (the “Backlog”), which is the accumulation of all orders for which

revenue has not been recognized but which ViewRay considers valid.              According to the

Company’s filings with the SEC, ViewRay includes a transaction in its Backlog when there is an

outstanding and effective written agreement for the delivery of a MRIdian system signed by a

customer with a minimum customer deposit or a letter of credit requirement.

        3.       During the Relevant Period, while ViewRay repeatedly posted poor revenues and

sustained losses, the Individual Defendants consistently pointed to the Company’s Backlog as the

purported true indication of ViewRay’s financial performance, which increased rapidly just before,

and remained significantly elevated throughout, the Relevant Period. However, unknown to

investors, the Individual Defendants were fraudulently manipulating ViewRay’s Backlog and

artificially inflating it.

        4.       The Individual Defendants were able to artificially inflate ViewRay’s Backlog due

to the different sales channels the Company used outside of North America. Specifically, North

America accounted for one-third of ViewRay’s Backlog and sales, and the remaining two-thirds

of its Backlog and sales were derived from the Company’s international market. In North America,

ViewRay has a direct sales force, which sells the MRIdian system directly to the end-user customer

with no third-party interaction, whereas in the international market, ViewRay uses third-party

distributors, who may or may not be supported by ViewRay employees, and who interact directly

with the end-user customer, including installing the MRIdian system for the end-user customer.

Thus, in the international market, because ViewRay does not make sales directly to the end-user

customer, the Individual Defendants would include orders in the Backlog that were not contracted




                                                -2-
       Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 4 of 47. PageID #: 4




for with any actual end-user customer, thereby inflating the value of the Backlog with invalid

transactions.

       5.       Throughout the Relevant Period, the Individual Defendants would point the market

to the Company’s massive Backlog as an indication that increased sales and revenue generation

would come to fruition in about eighteen months. However, given that the Backlog in fact

contained invalid transactions that did not have an actual contract with a customer, these sales were

never realized, which was shown by ViewRay’s low conversion rate—i.e., the Company’s revenue

recognition was substantially lower than the amount of new orders and “value” of the Backlog.

       6.       On August 8, 2019, the Individual Defendants were forced to partially reveal the

fraud, as ViewRay announced that it would miss its guidance due, in part, to international

distributors not fulfilling their orders. Upon this news, the price of ViewRay’s common stock

plummeted by approximately 54%, or $3.64 per share, to close at $3.10 per share on August 9,

2019, on unusually high trading volume.

       7.       It was not until January 13, 2020, however, that the Individual Defendants were

forced to come completely clean. In a press release issued that day (the “January 13, 2020 Press

Release”), ViewRay announced its disappointing results for the fourth quarter of 2019, which

reported substantially decreased new orders added to the Backlog and the Company’s continued

failure to convert ViewRay’s Backlog into actual sales and revenue.

       8.       The market reacted swiftly, as the price of ViewRay’s common stock dropped over

24%, or $0.895 per share, to close at $2.855 per share on January 13, 2020.

       9.       Despite the Company’s shareholders losing millions as a result of the Individual

Defendants’ fraudulent scheme, not all investors fared so poorly. Indeed, Defendant Dempsey

profited substantially when he dumped hundreds of thousands of personally-held ViewRay shares



                                                -3-
        Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 5 of 47. PageID #: 5




while in possession of nonpublic material information, including that ViewRay’s Backlog was

artificially inflated and that the Company could not convert it into revenue, for ill-gained proceeds

of $1,377,038.30 between July 1, 2019 and September 3, 2019.

        10.     During the Relevant Period, the Individual Defendants made several materially

false and misleading statements and omissions, including, inter alia: (i) that the Company’s

reported Backlog was overstated due to the inclusion of orders with insufficient surety as to permit

their inclusion in the reported Backlog; (ii) the Company included invalid orders in the Backlog,

which were not valid transactions by ViewRay’s own stated criteria and did not have a contract

with an end-user customer; (iii) the Company’s internal controls were not, in fact, effective; and

(iv) as a result of the foregoing, ViewRay’s public statements were materially false and misleading

at all relevant times.

        11.     As a result, the Individual Defendants have, among other things, violated the federal

securities laws, breached, and continue to breach, their fiduciary duties and violate the law by:

(i) causing ViewRay to issue materially false and misleading reports with the SEC and other public

statements, which contained falsified and inflated Backlog metrics, among other things; and

(ii) failing to implement meaningful internal controls over ViewRay’s financial reporting process.

        12.     Once the dust settled, the Individual Defendants’ misconduct caused ViewRay to

become a named defendant, along with the Company’s Chief Executive Office (“CEO”), Scott

Drake (“Drake”); Ajay Bansal (“Bansal”), the Company’s former Chief Financial Officer

(“CFO”); James F. Dempsey (“Dempsey”), ViewRay’s founder and Chief Scientific Officer

(“CSO”); Chris A. Raanes (“Raanes”), ViewRay’s former President and CEO, and a member of

the ViewRay Board from February 4, 2013 through July 22, 2018; and Shahriar Matin (“Matin”),




                                                -4-
       Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 6 of 47. PageID #: 6




ViewRay’s Chief Operating Officer (“COO”) (collectively, the “Securities Defendants”) in the

Securities Action.

       13.     Because of the Individual Defendants’ misconduct, as detailed herein, the Company

has been severely damaged, including, but not limited to: (i) losing $573,383,171.97 in market

capitalization; (ii) costs incurred related to the improper and excessive pay to the Individual

Defendants of $53,482,360.00; (iii) allowing Defendant Dempsey to reap ill-gained proceeds of

$1,377,038.30 from insider sales made while in possession of material nonpublic information; and

(iv) potentially hundreds of millions in liability and legal expenses incurred as a result of defending

and resolving the Securities Action.

       14.     ViewRay’s Board has not, and will not, commence litigation against the Individual

Defendants named in this complaint, let alone vigorously prosecute such claims, because they face

a substantial likelihood of liability to ViewRay for authorizing or failing to correct the improper

statements alleged herein, and for failing to correct and/or implement the necessary internal

controls to prevent the harm to the Company that has occurred. Accordingly, a pre-suit demand

upon the Board is a useless and futile act, and as a result, Plaintiff rightfully brings this action to

vindicate ViewRay’s rights against its wayward fiduciaries and hold them responsible for the

damages they have caused to the Company.

                               II.   JURISDICTION AND VENUE

       15.     The Court has jurisdiction over all claims under 28 U.S.C. § 1331 in that the

Complaint states a federal question. The Court has supplemental jurisdiction over the state law

claims asserted herein pursuant to 28 U.S.C. § 1367(a). This action is not a collusive action

designed to confer jurisdiction on a court of the United States that it would not otherwise have.




                                                 -5-
       Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 7 of 47. PageID #: 7




        16.     The Court has jurisdiction over each Defendant because each Defendant is either a

corporation that does sufficient business in Ohio, or is an individual who has sufficient minimum

contacts with Ohio so as to render the exercise of jurisdiction by the courts permissible under

traditional notions of fair play and substantial justice.

        17.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because many of the

acts and practices complained of herein occurred in this District.

        18.     In connection with the acts and conduct alleged herein, Defendants, directly and

indirectly, used the means and instrumentalities of interstate commerce, including but not limited

to, the United States mails, interstate telephone communications, and the facilities of the national

securities exchanges and markets.

                                       III.    THE PARTIES

        19.     Plaintiff Gile is a current shareholder of ViewRay and has continuously owned

ViewRay stock since 2017. Plaintiff will hold ViewRay stock continuously throughout the

pendency of this action. Plaintiff brings this action derivatively in the right of and for the benefit

of the Company. Plaintiff will fairly and adequately represent the interests of ViewRay and its

shareholders in enforcing the rights of the Company.

        20.     Nominal defendant ViewRay is a Delaware corporation with its principal executive

offices located at 2 Thermo Fisher Way, Oakwood Village, Ohio, 44146. According to its public

filings, ViewRay designs, manufactures, and markets MRIdian, an MR Image-Guided radiation

therapy system to simultaneously image and treat cancer patients.

        21.     Defendant Drake is ViewRay’s President and CEO and has been a director since

July 2018. Defendant Drake is a named defendant in the Securities Action. During the Relevant




                                                 -6-
       Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 8 of 47. PageID #: 8




Period, Defendant Drake paid himself $27,923,608 in cash, incentive-based compensation, and

other awards not justified by ViewRay’s actual performance:

                                       Non-Equity
                    Stock         Option               All Other
Year Salary                           Incentive Plan                 Total
                   Awards         Awards             Compensation
                                      Compensation
2019 $700,000 $2,794,832 $1,525,000      $420,000      $113,400    $5,553,232
2018 $308,681 $11,157,300 $10,751,674        -         $152,721   $22,370,376
                                                       TOTAL
                                                                  $27,923,608
                                                        COMP

       22.    Defendant Bansal served as ViewRay’s CFO from June 8, 2016 to September 30,

2019, when he abruptly resigned. Defendant Bansal is also a named defendant in the Securities

Action. During the Relevant Period, Defendant Bansal pocketed $1,617,337 in cash, incentive-

based compensation, and other awards not justified by ViewRay’s actual performance:

                                          Non-Equity
                     Stock       Option                         All Other
Year     Salary                          Incentive Plan                             Total
                    Awards       Awards                       Compensation
                                         Compensation
2019 $260,800       $175,000    $175,000        -               $98,069            $708,869
2018 $342,537          -        $455,426    $102,255             $8,250            $908,468
                                                              TOTAL COMP          $1,617,337

       23.    Defendant Dempsey is ViewRay’s founder, CSO, and was director from January

2008 until April 13, 2020. Defendant Dempsey is also a named defendant in the Securities Action.

During the Relevant Period, while in possession of nonpublic material information, Defendant

Dempsey sold hundreds of thousands of shares of his personal Company stock for proceeds of

$1,377,038.30, and Defendant Dempsey paid himself $2,592,099 in cash, incentive-based

compensation, and other awards not justified by ViewRay’s actual performance:

                                              Non-Equity
                     Stock        Option                          All Other
Year     Salary                              Incentive Plan                           Total
                    Awards        Awards                        Compensation
                                             Compensation
2019 $340,587       $902,300     $325,000       $102,176          $25,544           $1,695,607
2018 $327,200          -         $455,460       $113,832             -               $896,492
                                                               TOTAL COMP           $2,592,099


                                             -7-
       Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 9 of 47. PageID #: 9




       24.    Defendant Matin has served as ViewRay’s COO since June 2016. Defendant Matin

is also a named defendant in the Securities Action. During the Relevant Period, ViewRay was

forced to pay Matin $15,277,238 in cash, incentive-based compensation, and other awards not

justified by ViewRay’s actual performance:

                                     Non-Equity
                       Stock      Option                          All Other
Year     Salary                     Incentive Plan                                   Total
                      Awards      Awards                        Compensation
                                    Compensation
2019 $425,000 $2,500,000 $762,500      $191,250                  $54,957           $3,983,707
2018 $187,413 $5,578,650 $5,375,837        -                     $151,631         $11,293,531
                                                               TOTAL COMP         $15,277,238

       25.    Defendant Raanes was ViewRay’s former CEO, President, and director, from

February 4, 2013 through July 22, 2018. Defendant Raanes is also a named defendant in the

Securities Action. During the Relevant Period, Defendant Raanes paid himself $2,509,038 in cash,

incentive-based compensation, and other awards not justified by ViewRay’s actual performance:

                                            Non-Equity
                       Stock      Option                          All Other
Year     Salary                            Incentive Plan                            Total
                      Awards      Awards                        Compensation
                                           Compensation
2018 $262,877            -      $1,860,708    $155,944           $229,509          $2,509,038
                                                               TOTAL COMP          $2,509,038

       26.    Defendant David Bonita, M.D. (“Bonita”) was a director from January 2008 until

February 2018. During the Relevant Period, Defendant Bonita paid himself $26,745 in cash,

incentive-based compensation, and other awards not justified by ViewRay’s actual performance:

                                  Fees Paid in
                  Fiscal Year                      Option Awards         Total
                                     Cash
                     2018           $26,745             -               $26,745
                                                   TOTAL COMP           $26,745

       27.    Defendant Keith Grossman (“Grossman”) is a ViewRay director and has been since

July 2018. Defendant Grossman is also a member of ViewRay’s Audit Committee and has been

since at least July 2018. During the Relevant Period, Defendant Grossman paid himself $409,430



                                             -8-
     Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 10 of 47. PageID #: 10




in cash, incentive-based compensation, and other awards not justified by ViewRay’s actual

performance:

                         Fees Paid in       Stock          All Other
      Fiscal Year                                                                Total
                            Cash            Award        Compensation
         2019              $55,000         $115,000            -                $170,000
         2018              $19,194         220,236             -                $239,430
                                                         TOTAL COMP             $409,430

       28.      Defendant Theodore T. Wang (“Wang”) was a ViewRay director from January

2017 until July 15, 2019. During the Relevant Period, Defendant Wang paid himself $112,175 in

cash, incentive-based compensation, and other awards not justified by ViewRay’s actual

performance:

                          Fees Paid in        Stock        All Other
      Fiscal Year                                                                Total
                             Cash            Award       Compensation
          2019              $18,750             -              -                $18,750
          2018              $40,000          $53,425           -               $93,425
                                                         TOTAL COMP            $112,175

       29.      Defendant Daniel Moore (“Moore”) is a ViewRay director and has been since

February 2018. Currently, Defendant Moore is a member of the Audit Committee. During the

Relevant Period, Defendant Moore paid himself $544,137in cash, incentive-based compensation,

and other awards not justified by Moore’s actual performance:

                          Fees Paid in       Stock         All Other
      Fiscal Year                                                                Total
                             Cash            Award       Compensation
          2019              $90,000         $115,00            -               $205,000
          2018              $71,778         $267,359           -               $339,137
                                                         TOTAL COMP            $544,137

       30.      Defendant Caley Castelein, M.D. (“Castelein”) is a ViewRay director and has been

since January 2008. Currently, Defendant Castelein is a member of the Compensation Committee

and the chair of the Nominating and Corporate Governance Committee. During the Relevant




                                              -9-
     Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 11 of 47. PageID #: 11




Period, Defendant Castelein paid himself $291,425 in cash, incentive-based compensation, and

other awards not justified by ViewRay’s actual performance:

                        Fees Paid in          Stock       All Other
      Fiscal Year                                                                Total
                           Cash               Award     Compensation
          2019            $62,000            $115,000         -                 $177,000
          2018            $61,000            $53,425          -                 $114,425
                                                        TOTAL COMP              $291,425

       31.    Defendant Brain K. Roberts (“Roberts”) is a ViewRay director and has been since

December 2015. Currently, Defendant Roberts is the chair of the Audit Committee and a member

of the Nominating and Corporate Governance Committee. During the Relevant Period, Defendant

Roberts paid himself $305,925 in cash, incentive-based compensation, and other awards not

justified by ViewRay’s actual performance:

                        Fees Paid in          Stock       All Other
      Fiscal Year                                                                Total
                           Cash               Award     Compensation
          2019            $75,000            $115,000         -                 $190,000
          2018            $62,500            $53,425          -                 $115,925
                                                        TOTAL COMP              $305,925

       32.    Defendant Scott Huennekens (“Huennekens”) is a ViewRay director and has been

since February 2018. Defendant Huennekens is the chair of the Compensation Committee. During

the Relevant Period, Defendant Huennekens paid himself $486,303 in cash, incentive-based

compensation, and other awards not justified by ViewRay’s actual performance:

                        Fees Paid in          Stock       All Other
      Fiscal Year                                                                Total
                           Cash               Award     Compensation
          2019            $60,000            $115,000                           $175,000
          2018            $43,944            $267,359        -                  $311,303
                                                        TOTAL COMP              $486,303

       33.    Defendant Henry A. McKinnell, Jr. (“McKinnell”) was a ViewRay director from

April 2016 until June 2019. While a director, McKinnell served on the Nominating and Corporate

Governance Committee.      During the Relevant Period, Defendant McKinnell paid himself


                                              - 10 -
     Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 12 of 47. PageID #: 12




$125,842 in cash, incentive-based compensation, and other awards not justified by ViewRay’s

actual performance:

                                Fees Paid in          Option
              Fiscal Year                                                Total
                                   Cash              Awards
                 2019             $29,917                -              $29,917
                 2018             $42,500             $53,425          $95,925
                                                   TOTAL COMP          $125,842

       34.    Defendant Aditya Puri (“Puri”) was a ViewRay director from February 2015 until

June 2019. While a director, Defendant Puri served on the Audit Committee and the Compensation

Committee. During the Relevant Period, Defendant Puri paid himself $136,258 in cash, incentive-

based compensation, and other awards not justified by ViewRay’s actual performance.

                               Fees Paid in           Option
             Fiscal Year                                                 Total
                                  Cash               Awards
                 2019            $25,833                -               $25,833
                 2018            $57,000             $53,425           $110,425
                                                   TOTAL COMP          $136,258

       35.    Defendant Kevin Xie (“Xie”) is a ViewRay director and has been since October

2019. During the Relevant Period, Defendant Xie paid himself $215,000 in cash, incentive-based

compensation, and other awards not justified by ViewRay’s actual performance.

                                Fees Paid in          Stock
              Fiscal Year                                                Total
                                   Cash              Awards
                 2019             $11,250            $203,750          $215,000
                                                   TOTAL COMP          $215,000

       36.    Defendant Gail Wilensky (“Wilensky”) is a ViewRay director and has been since

July 2019. During the Relevant Period, Defendant Wilensky paid herself $255,000 in cash,

incentive-based compensation, and other awards not justified by ViewRay’s actual performance.

                                Fees Paid in          Stock
              Fiscal Year                                                Total
                                   Cash              Awards
                 2019             $22,500            $232,500          $255,000
                                                   TOTAL COMP          $255,000


                                               - 11 -
       Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 13 of 47. PageID #: 13




        37.    Defendant Brian Knaley (“Knaley”) has been ViewRay’s interim CFO since

October 2019. During the Relevant Period, Defendant Knaley paid himself $812,300 in cash,

incentive-based compensation, and other awards not justified by ViewRay’s actual performance.

                                              Non-Equity
                      Stock       Option                         All Other
Year     Salary                              Incentive Plan                          Total
                     Awards       Awards                       Compensation
                                             Compensation
2019 $281,000       $251,000      $194,240      $64,498         $20,787            $812,300
                                                              TOTAL COMP           $812,300

        38.    Collectively, Defendants referred to in paragraphs 21 through 37 are referred to

herein as the “Individual Defendants.”

        39.    Collectively, Defendants referred to in paragraphs 26–27, 29, 31, and 34 are

referred to herein as the “Audit Committee Defendants.”

        40.    As mentioned above, Defendants referred to in paragraphs 21–25 are referred to

herein as the Securities Defendants.

                           IV.    SUBSTANTIVE ALLEGATIONS

        A.     Background

        41.    According to the Company’s most recent Annual Report filed on Form 10-K with

the SEC, ViewRay is a medical device manufacturer incorporated in Delaware and maintains its

principal place of business in Ohio.     On July 23, 2015, ViewRay went public, listing the

Company’s common stock to the NASDAQ under the ticker symbol “VRAY.”

        42.    ViewRay specializes in the development of MRI-guided radiation therapy

(“MRgRT”) technology for the treatment of cancer, and in 2012, ViewRay’s sole product, the

MRIdian system, became the first MRgRT system on the market following FDA approval of its

Cobalt-60 powered device, and subsequently, the FDA approved the next-gen MRIdian Linac,

which used more advanced linear accelerator, or “linac”-based radiation beams. Moreover, in



                                             - 12 -
     Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 14 of 47. PageID #: 14




addition to receiving approval from the FDA, the upgraded MRIdian was also approved for use by

the European Union, Taiwan, Canada, and Israel.

       43.    ViewRay generates almost all of its revenue from the sale of the MRIdian system.

For example, in fiscal years 2018 and 2017, MRIdian system sales represented 94.6% and 89.5%

of ViewRay’s total revenue, respectively.

       44.    Typically, it takes nine to as much as eighteen months for a ViewRay customer to

prepare its facility to receive a new MRIdian system after the purchase contract is executed

(referred to as “vault readiness”). Installation then takes an additional sixty to ninety days.

ViewRay purportedly does not recognize revenue on any of its North America contracts until the

system is installed, whereas in the case of international orders, ViewRay recognizes revenue when

the MRIdian system is delivered.

       45.    In July 2018, ViewRay underwent significant churning in management, and

specifically, Defendant Drake replaced Defendant Raanes as the President and CEO, and

Defendant Matin was made COO, replacing Douglas H. Keare, who had served in the position

since April 2015. Furthermore, Defendants Drake and Grossman were added to the Board, and in

announcing Defendants Matin’s and Drake’s arrivals at the Company, the Board stated that both

had “deep operational experience with fast-growing medical companies [that would] be

invaluable” to ViewRay. However, rather than proving to be “invaluable,” given their misconduct

alleged herein, Defendants Drake and Matin would become the most expensive additions to

ViewRay in the Company’s history, costing it hundreds of millions of dollars.

       46.    One of Defendant Drake’s first orders of business was to create a new “vault

readiness” team to purportedly help customers speed up the process between contract signing and

revenue recognition.   Because the average time from contract to revenue recognition had



                                             - 13 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 15 of 47. PageID #: 15




historically been at least a year, and more often upwards of eighteen months, Drake and his new

management team had substantial visibility into installation delays, and thus the timing of

recognition of revenue and related costs, related to the orders in Backlog. In fact, the Individual

Defendants regularly stated that revenue was “baked” about one year before it was recognized.

       B.      ViewRay Operated at a Loss Throughout the Relevant Period

       47.     Since it went public and throughout the Relevant Period, ViewRay has consistently

failed to generate positive revenues.

       48.     Specifically, for the fiscal years 2018 and 2019, even though its costs were rising,

ViewRay’s revenues remained effectively flat. Consequently, ViewRay was low on cash and

operated at a loss since 2017. Thus, ViewRay was forced to frequently hold public offerings in

order to cover the Company’s costs.

       49.     With the Company under water, and facing flooding costs, the Individual

Defendants devised a scheme to artificially inflate the Company’s Backlog by booking

transactions that were not valid and should not have been included in ViewRay’s Backlog, which

falsely assured investors that profits would follow, as these orders converted to revenue.

       C.      Materially False and Misleading Statements

       50.     Starting at least as early as May 10, 2018, ViewRay was forced to issue a press

release announcing its first quarter of 2018 (“1Q18”) results, which was filed with the SEC as part

of a Form 8-K signed by Defendant Raanes. The press release stated that ViewRay’s revenue for

the quarter was $26.2 million, and its net loss was $7.5 million. Specifically, the press release

reported that “[t]otal [B]acklog grew year over year to $195.0 million, as of March 31, 2018, up

from $144.9 million as of March 31, 2017.”




                                              - 14 -
     Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 16 of 47. PageID #: 16




       51.    Also, on the same day, ViewRay was forced to hold an earnings call with analysts,

where Defendant Raanes touted ViewRay’s Backlog, orders, and ability to convert the Backlog

into revenue. Defendant Raanes portrayed the Company as if ViewRay was on the brink of

success, stating, “We’re scaling up our ability to secure new orders and install more systems

simultaneously.” Defendant Raanes went on to state, in relevant part:

       On the install process, we’re making solid progress on that. The install times
       continue to come down, and we see ourselves on track to be in the 30- to 40-day
       range by the end of the year. So we’re feeling real good about that. We continue
       to maintain the teams, such the 3 internal installs, 2 externals, and actually, we’re
       done training the third group out. So we should be able to do 3 internal and 3
       external.

       52.    Moreover, also on May 10, 2018, the Individual Defendants forced ViewRay to file

its quarterly report for the 1Q18 on Form 10-Q (the “1Q18 Form 10-Q”), which was signed by

Defendants Raanes and Bansal, and, among other things, falsely stated that:

       We perform a quarterly review of [B]acklog to verify that outstanding orders in
       [B]acklog remain valid, and based upon this review, orders that are no longer
       expected to result in revenue are removed from [B]acklog. Among other criteria
       we use to determine whether a transaction to be in [B]acklog, we must possess
       both an outstanding and effective written agreement for the delivery of a
       MRIdian signed by a customer with a minimum customer deposit or a letter of
       credit requirement, except when the sale is to a customer where a deposit is not
       deemed necessary or customary (i.e. sale to a government entity, a large hospital,
       group of hospitals or cancer care group that has sufficient credit, sales via tender
       awards, or indirect channel sales that have signed contracts with end-customers).
       We decide whether to remove an order from our [B]acklog by evaluating the
       following criteria: changes in customer or distributor plans or financial
       conditions; the customer’s or distributor’s continued intent and ability to fulfill
       the order contract; changes to regulatory requirements; the status of regulatory
       approval required in the customer’s jurisdiction, if any; and other reasons for
       potential cancellation of order contracts.

       During the three months ended March 31, 2018, we received new orders for
       MRIdian systems, totaling $21.2 million, and based on our [B]acklog review, we
       removed one order from our [B[acklog. At March 31, 2018, we had total
       [B]acklog of $195.0 million.




                                              - 15 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 17 of 47. PageID #: 17




        53.     Then, on August 3, 2018, ViewRay was made to issue a press release announcing

its financial results for the second quarter of 2018. The press release announced that ViewRay’s

revenue for the quarter was $16.4 million, and its net loss was $22.0 million. Moreover, the press

releases also reported that “[t]otal [B]acklog grew year-over-year to approximately $200 million

as of June 30, 2018, up from approximately $182 million as of June 30, 2017.”

        54.     Later that day, ViewRay was forced to hold an earnings call with investors, and on

the call, Defendant Bansal, again, made false and misleading statements related to ViewRay’s

Backlog and ability to generate a profit. In particular, in response to an analyst’s question related

to ViewRay’s minor reduction in the Backlog, Defendant Bansal falsely claimed that “because of

some of the aging and some of the nonprogress on a couple of accounts, we took them out of

our [B]acklog.” Furthermore, Defendant Bansal claimed that “a large portion of our [B]acklog is

fairly current” and “fairly sticky,” stating:

        [S]o if you look at the orders we took in '16 and the orders we took in '17, we
        have announced we took 13 orders in '16 and we took 19 orders in '17. So that
        adds up to 32. So most of our [B]acklog, a large portion of our [B]acklog is fairly
        current. There are some units in the [B]acklog which are older aged and that
        primarily has to do with some customers having ordered Cobalt systems earlier
        and now converting them to the linacs, and with respect to the cancellation rate,
        as I mentioned, before, we took 2 units out of [B]acklog in our cancellations, we
        have just taken them out of [B]acklog because with a couple of distributors we
        did not see enough movement on those couple of projects. Overall, in the last year
        or 2, we’ve had, I believe, 2 cancellations or 3 cancellations in total. So it’s a
        fairly sticky backlog. As we have shared with you, these institutions have to make
        a very conscious decision to switch from something they’ve been doing for 30
        years with the cone beam CT linac to go for an MRI linac and pay the kind of
        money that our product is worth. So they make these decisions with a lot of
        thought, and that leads to the stickiness of the [B]acklog

        55.     Then, on August 7, 2018, the Company was forced to file its quarterly report on

Form 10-Q (the “2Q18 Form 10-Q”) for the second quarter of 2018, which was signed by

Defendants Drake and Bansal, and also reiterated the false and misleading statements related to



                                                - 16 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 18 of 47. PageID #: 18




the Company’s Backlog, including that “[a]t June 30, 2018, [ViewRay] had total [B]acklog of

$199.7 million.”

       56.     Following the conclusion of the third quarter of 2018, on November 8, 2018, the

Individual Defendants caused ViewRay to publish a press release announcing its results for the

quarter, and in connection with the press release, the Company was also forced to hold an earnings

call with analysts. On the call, in response to a question from an analyst concerning ViewRay

removing orders from the Company’s Backlog, Defendant Drake stated, “[i]t became more of an

aging issue from our criteria standpoint. We still have the orders. I mentioned that on the call,

you may have missed that, earlier. But the orders are still in hand. But it’s gotten to a point

from an aging standpoint that we think it’s prudent to take them out.” Furthermore, Defendant

Bansal added that “[a]t the end of the quarter, our [B]acklog stood at approximately $201

million.”

       57.     On the next day, the Company was made to file its quarterly report for the third

quarter of 2018 on Form 10-Q (the “3Q18 Form 10-Q”), which was signed by Defendants Drake

and Bansal, and also reiterated the false and misleading statements related to the Company’s

Backlog, including that “[a]t September 30, 2018, [ViewRay] had total [B]acklog of $200.9

million.”

       58.     At the conclusion of the 2018 fiscal year, on January 7, 2019, the Company was

forced to issue a press release that announced ViewRay’s preliminary financial results for the

fourth quarter of 2018 and the fiscal year 2018 (“FY18”) that stated, among other things, “[d]uring

the quarter our [B]acklog grew to $212 million, and we removed three systems. While we will

continue to review the [B]acklog each quarter, our recent thorough review is now complete.”




                                              - 17 -
     Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 19 of 47. PageID #: 19




       59.    The next day, on January 9, 2019, Defendant Drake spoke at the JPMorgan Global

Healthcare Conference with analysts, and during the conference, Defendant Drake discussed

ViewRay’s Backlog, stating, “[w]e have scrubbed what I’m calling the legacy [B]acklog of the

company.” Then, in response to an analyst’s question related to the timing between when an order

is placed and when the order is converted to revenue, Defendant Drake stated:

       Generally speaking, if we had 8 orders placed in Q4 of '18 roughly, right, think
       of the fact that we have to have capacity to do 8 installations in Q4 of '19. Roughly
       -- targeting getting to a 12-month process. So that’s kind of roughly, right, how I
       would think about it. That capacity is being built by [Defendant Matin] and his
       team. We are for the first time actively engaging in the vault readiness process with
       program managers and engineers. Prior to this, we were very passive about that
       process. And now, we’re driving it forward. So I think – the reason I’ve said to The
       Street that the most import metric to me in 2019 is orders is because that’s what
       we can impact. The installations is really a consequence of those orders that were
       placed, in our case, about 18 months ago.

                                         *      *       *

       So the question is do we have confidence that we’ll be able to install what’s
       forthcoming in 2019 and recognize revenue. The short answer to that is yes.
       [Chief Commercial Officer] Jim [Alecxih] and I are working as hard as we can to
       make the – problem in the company, [Defendant Matin] is to solve, by driving
       orders up, to make it a challenge for our ops team to really have to get going even
       further and faster. We’ve built a team and we’re building a team that will have the
       capability to do what we need to do operationally. I’m confident of that.

       60.    A few months later, on March 14, 2019, ViewRay was forced to issue a press

release announcing its 2018 fourth quarter and FY18 results. The press release reported that for

FY18, ViewRay recorded total revenues of $81 million on the sale of 13 systems and 2 system

upgrades, compared to the Company’s fiscal year 2017 revenues of just $34 million on the sale of

just 6 systems. ViewRay was also forced to publicly state that during FY18 it had received 23

new orders for MRIdian system totaling $140.7 million, up from 19 new orders totaling $113.6

million in FY17, and that its total Backlog increased to $212.3 million as of December 31, 2018,

up from $203.6 million as of December 31, 2017.

                                              - 18 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 20 of 47. PageID #: 20




       61.      Later that afternoon, the Individual Defendants forced ViewRay to hold a

conference call with analysts to discuss the foregoing financial results, and on the call, Defendant

Drake stated, in pertinent part:

       [O]n the operational front, we’re making significant progress. The majority of our
       vault readiness team is in place, and we are actively engaging with every customer
       to prepare for installation and shorten the overall time frame from purchase order
       to revenue recognition and first patient treated. We are experiencing shorter PO to
       rev rec time frames and expect continued progress.

                                          *       *       *

       We are smoothing and speeding the path from PO to first patient treated. . . .
       [and] [f]rom a revenue perspective, as you know, revenue is largely baked a year
       in advance given the lead times in the business.

       62.      Moreover, in responding to an analyst’s question regarding revenue, Defendant

Drake stated:

       Well, we want to be very thoughtful about the guidance that we set[.] . . . We’re
       obviously early in the year. We think we’ve put it in the right place. Midpoint of
       that range, as I mentioned, is about 45% growth over prior year. And we feel good
       about that on an expanding base of business. So if we got to the point where we felt
       like a change were warranted, we would certainly make The Street aware of that,
       but we think we’ve set it in an appropriate place. I would tell you, from a revenue
       perspective, I feel really good about our capability and expanding capability of
       turning purchase orders into revenue recognition. I think the team is doing very
       thoughtful work. Our goal is to get those right and solid versus doing them as
       quickly as we can. That is a change from how the company was being operated
       previously. So I am in no rush to try to drive revenue falsely north in any way by
       hurrying an installation. I am much more interested in delivering customer delight.
       We believe fervently in the opportunity that lies ahead and the size of that
       opportunity, and the value proposition that we bring to that opportunity yields a
       certain amount of patience that we have to get things right and to do them very solid
       going forward.

       63.      Then, in response to an analyst’s question regarding ViewRay’s capabilities to

install the orders in its Backlog, Defendant Drake explained:

       Yes, I think that’s right. I mean, my goal is to get to the point where we’re installing
       systems at the speed that our customers desire. And I would say that, historically,
       kind of us not proactively engaging from a vault readiness standpoint was

                                                - 19 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 21 of 47. PageID #: 21




       probably the biggest reason for that average of 18 months from PO to rev rec
       versus where we’re heading, which we think is roughly 12 months.

       64.     Furthermore, Defendant Drake assured the market that the Company’s Backlog

represented a true and accurate picture of ViewRay’s order by stating, “[i]n the fourth quarter of

2018, we removed 3 systems from our backlog. While we’ll continue to review the Backlog each

quarter, our recent thorough review is now complete.”

       65.     Likewise, with respect to ViewRay’s Backlog, Defendant Bansal commented:

       Let me now turn to orders and [B]acklog. In the fourth quarter of 2018, we received
       8 new orders from MRIdian Systems totaling approximately $49 million compared
       to 6 orders totaling $34 million for the same period last year. For the full year 2018,
       we received 23 new orders, totaling approximately $141 million, up from 19 new
       orders, totaling $114 million in 2017.

       At year-end 2018, our [B]acklog stood at approximately $212 million compared to
       $204 million at year-end 2017. In the fourth quarter of 2018, we removed 3 systems
       from our backlog. While we’ll continue to review the [B]acklog each quarter, our
       recent thorough review is now complete.

       66.     Then, on March 15, 2019, the Individual Defendants caused ViewRay to file its

Annual Report on Form 10-K for the fiscal year ended December 31, 2018 (the “2018 Form

10- K”) with the SEC, which was signed and certified pursuant to the Sarbanes Oxley Act of 2002

(“SOX”) by Defendants Drake, Bansal, Moore, Castelein, Dempsey, Grossman, Puri, McKinnell,

Roberts, Wang, and Huennekens. In particular, the 2018 Form 10-K stated that “[b]ased on our

assessment, we removed $53.5 million and $11.1 million from the [B]acklog for fiscal year 2018

and 2017 respectively; none were removed for fiscal year 2016. At December 31, 2018, we had a

[B]acklog with a total value of $212.3 million.”

       67.     Furthermore, the 2018 10-K stated that:

       We evaluate our [B]acklog at least quarterly to determine if the orders continue
       to meet our criteria for inclusion in [B]acklog. We may adjust our reported
       [B]acklog to account for any changes in: customer or distributor plans or
       financial conditions; the customer’s or distributor’s continued intent and ability

                                               - 20 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 22 of 47. PageID #: 22




       to fulfill the order contract; regulatory requirements; the status of regulatory
       approval required in the customer’s jurisdiction (or other factors); or due to
       changes in our judgment about the likelihood of completing an order contract.

       68.     In addition, the 10-K further falsely represented the following regarding the

effectiveness of the Company’s internal controls:

       Under the supervision and with the participation of our management, including our
       [CEO] and [CFO], we conducted an evaluation of the effectiveness of our internal
       control over financial reporting as of December 31, 2018 based on the framework
       established in “Internal Control – Integrated Framework (2013)” issued by the
       Committee of Sponsoring Organizations of the Treadway Commission. Our
       management concluded that our internal control over financial reporting was
       effective as of that date.

       69.     Then, on May 2, 2019, after the close of trading, ViewRay was forced to issue a

press release announcing its first quarter 2019 (“1Q19”) results for the interim period ended March

31, 2019. The release quoted Defendant Drake stating that the 1Q19 results were “a solid start to

the year and reflect progress on [the Company’s] commercial, innovation, and clinical

pipelines,” emphasizing that ViewRay was “well-positioned to execute in 2019.” As to guidance,

the release stated that ViewRay was “reiterating its financial guidance for the full year 2019,”

confirming the Company still “anticipate[d] 2019 total revenue to be in the range of $111 million

to $124 million, and total cash usage to be in the range of $65–$75 million.”

       70.     Later that day, the Individuals forced ViewRay to hold an earnings call with

analysts, and on the call, Defendant Drake continued to make false claims related to the Company’s

financial prospects in light of its Backlog, stating:

       [T]he installations that we’re working on are more or less baked about a year
       ahead of time. So we’re still executing on what I would call kind of the legacy
       pipeline that the new management team inherited and I feel like that work is
       being done in an outstanding way by the team, we have capabilities to do more
       installations in parallel now than we did previously, and the work is being done
       in a very systematic fashion, and I think we’ll continue to make steady
       improvements throughout 2019.



                                                - 21 -
     Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 23 of 47. PageID #: 23




       We are seeing a little more high level, [ ] as you’re aware, than what the previous
       team shared in terms of installation timeframes. But I would tell you that we have
       made very steady progress on a quarterly even monthly basis and that will
       continue throughout 2019 and probably in to early 2020, when we’ll get to the
       stated goal that the company has which is, generally speaking, 80% or so of our
       orders will be able to translate into revenue in a 12-month period of time versus
       18 months previously.

       71.    On this same call, Defendant Bansal also spoke about the Backlog, stating, “[a]s of

March 31, 2019 our [B]acklog stood at approximately $238 million compared to approximately

$212 million at year-end 2018.”

       72.    The next day, ViewRay filed its quarterly report for the first quarter of 2019 on

form 10-Q (the “1Q19 10-Q”), which was signed and certified pursuant to SOX by Defendants

Drake and Bansal. In the 1Q19 10-Q, regarding the calculation of ViewRay’s Backlog, the 1Q19

10-Q stated that ViewRay “perform[ed] a quarterly review of [B]acklog to verify that outstanding

orders in [B]acklog remain[ed] valid, and based upon this review, orders that [were] no longer

expected to result in revenue [were] removed from [B]acklog,” adding that:

       We decide[d] whether to remove or add back an order from or to [its] [B]acklog by
       evaluating the following criteria: changes in customer or distributor plans or
       financial conditions; the customer’s or distributor’s continued intent and ability to
       fulfill the order contract; changes to regulatory requirements; the status of
       regulatory approval required in the customer’s jurisdiction, if any; the length of
       time the order has been on our backlog; and other reasons for potential cancellation
       of order contracts.

Moreover, the 1Q19 10-Q also reported that “[a]t March 31, 2019, we had total [B]acklog of

$237.5 million.”

       73.    A few months later, on July 15, 2019, Defendant Wang abruptly resigned from the

Board, and the next day, the Board appointed Defendant Wilensky to replace Defendant Wang.




                                              - 22 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 24 of 47. PageID #: 24




       D.      The Company’s Materially False and Misleading Proxy Statement

       74.     On April 25, 2019, the Individual Defendants caused ViewRay to issue a proxy

statement for the Company’s 2019 annual meeting of stockholders pursuant to Section 14(a) of the

Exchange Act (the “Proxy Statement”). With respect to the misleading statements in the Proxy

Statement, Plaintiff’s allegations are based solely on negligence; they are not based on any

allegation of reckless or knowing conduct by or on behalf of the Individual Defendants, and they

do not allege and do not sound in fraud. In fact, Plaintiff specifically disclaims any allegations of,

reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness

with regard to these allegations and related claim.

       75.     In the Proxy Statement, the Individual Defendants, except for Defendants Xie and

Wilensky, solicited shareholder votes for the re-election of Defendants Grossman and Drake.

However, the Proxy Statement contained materially misleading statements with respect to this

vote, and consequently, the Company’s shareholders’ votes were based on materially inaccurate

information. For example, the Proxy Statement explained the Audit Committee “reviews our

critical accounting policies and estimates” and that the Audit Committee’s purpose was “to oversee

our financial reporting processes on behalf of ViewRay’s [Board].”

       76.     Moreover, the Proxy Statement also touted the Board’s role in the “Risk Oversight

Process,” stating:

       Risk assessment and oversight are an integral part of our governance and
       management processes. Our [Board] encourages management to promote a culture
       that incorporates risk management into our corporate strategy and day-to-day
       business operations. Management discusses strategic and operational risks at
       regular management meetings and conducts specific strategic planning and review
       sessions during the year that include a focused discussion and analysis of the risks
       facing us. Throughout the year, senior management reviews these risks with the
       board of directors at regular board meetings as part of management presentations
       that focus on particular business functions, operations or strategies, and presents
       the steps taken by management to mitigate or eliminate such risks.

                                                - 23 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 25 of 47. PageID #: 25




       Our [Board] does not have a standing risk management committee, but rather
       administers this oversight function directly through our [Board] as a whole, as well
       as through various standing committees of our [Board] that address risks inherent
       in their respective areas of oversight. In particular, our [Board] is responsible for
       monitoring and assessing strategic risk exposure, and our audit committee is
       responsible for overseeing our major financial risk exposures and the steps our
       management has taken to monitor and control these exposures. The [A]udit
       [C]ommittee also monitors compliance with legal and regulatory requirements and
       considers and approves or disapproves any related party transactions. Our
       [N]ominating and[C]orporate [G]overnance [C]ommittee monitors the
       effectiveness of our corporate governance guidelines. Our [C]ompensation
       [C]ommittee assesses and monitors whether any of our compensation policies and
       programs has the potential to encourage excessive risk-taking.

       77.     However, these statements above were materially false and misleading because, as

detailed herein, the Audit Committee did not oversee the financial reporting process or review

critical accounting policies and estimates, exemplified by the fact that ViewRay recognized invalid

transactions in the Company’s Backlog, which artificially inflated the Company’s value to

investors. Likewise, for the same reason, the Board did not exercise any material risk oversight,

including the Company’s risk of violating the law or its own policies. Additionally, the Board did

not exercise any risk oversight when it allowed several of the Company’s fiduciaries to make

improper statements about the Company’s business and financials in various public filings and

press releases concerning these subjects.

       78.     The misleading statements in the Proxy Statement were the essential link to the

directors’ reelection.

       E.      The Truth Emerges

       79.     The Individual Defendants’ scheme began to unravel through a series of partial

disclosures beginning on August 8, 2019, when after the close of trading, ViewRay was forced to

issue a press release announcing its second quarter of 2019 (“2Q19”) results and updating its fiscal

year 2019 (“FY19”) guidance. Specifically, for the 2Q19, ViewRay reported a net loss of $30.8

                                               - 24 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 26 of 47. PageID #: 26




million, or $0.32 per share. The press release also disclosed only three new orders in the quarter,

totaling $18.1 million, the lowest since 1Q17. Furthermore, according to the press release,

ViewRay revised its FY19 revenue guidance to between $80 million and $95 million (12–15

systems), well below the $111 million to $124 million (17–19 systems) guidance it had provided

on March 14, 2019 and later maintained on May 2, 2019. Moreover, the press release also

disclosed that total cash use for FY19 was now expected to be in the range of $80 million to $90

million, up considerably from the prior guidance range of $65 million to $75 million. To add insult

to injury, the Individual Defendants also disclosed that the employment of CFO Bansal would end

effective September 30, 2019. The foregoing results increased ViewRay’s losses and delayed the

Individual Defendants’ claimed path to profitability.

        80.     The press release also disclosed that while the Backlog had decreased, its value was

still artificially inflated at $219.3 million.

        81.     Also, on August 8, 2019, ViewRay was made to hold an earnings call with analysts.

On the call, Defendant Drake explained that the lower guidance was a result of a foreign distributor

not being able to fulfill orders. In particular, Defendant Drake stated that “We have removed 2

other systems due to a distributor potentially not fulfilling their commitment this year.” Rather

than disclosing the truth about the extent of the issue concerning foreign distributors’ failure to

fulfill orders, Defendant Drake represented that “[t]here’s end customer demand at both the clinical

and executive level of these 2 hospitals. We will ensure that we have the right strategic partner to,

not only fulfill these 2 orders, but to address growing demand in this market. We are working to

resolve this issue, but are not sure we’ll be able to do so by year-end.”

        82.     Additionally, on the call, the Individual Defendants continued to mislead the market

about the Company’s Backlog. Specifically, the Individual Defendants falsely claimed that the



                                                 - 25 -
     Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 27 of 47. PageID #: 27




failure to convert the Backlog into revenue was due to timing issues and that the orders would

eventually be filled, given the demand exhibited by end-users. With respect to the Backlog,

Defendant Drake had the following exchange with an analyst on the call:

       Anthony Charles Petrone Jefferies LLC, Research Division – Equity Analyst

       I think there’s clearly 3 moving parts here, there’s orders, [B]acklog, installations.
       I think though from a higher level standpoint is, if we look over the past 90 days,
       clearly this is nearly a 180 and basically all of those kind of indicators for the
       business. So maybe just kind of looking at the past 90 days, it seems like a
       confluence of headwinds hit the business. So maybe just a little bit more on the
       totality of the change? And then maybe I’ll have a couple of individual follow-ups.

       [Defendant] Drake ViewRay, Inc. – President, CEO & Director

       Yes. Anthony, I would say that in the last 90 days, a few things, number one, I think
       the pipeline of commercial activity, which the Street doesn’t have visibility to has
       improved, the number of customers that we’re calling on is higher. The number of
       multi-system deals is higher, our ability to, in a few instances, speed customers
       through the purchasing decision historically 18 to 24 months, we’ve been able to
       achieve that more quickly. So I feel better about the overall pipeline than I did
       previously.

                                         *       *       *

       [A]nd the final [thing that’s a big difference today versus 90 days ago] would be a
       distributor that is gone through a management change is doing some portfolio
       management work and we’re probably going to have to find a new distribution
       partner in that market and don’t know whether or not we’re going to be able to do
       that quickly enough to satisfy the end-customer demand here in calendar '19. So the
       5 systems where revenue is coming down by is not ultimately, whether or not they
       will be MRIdian Systems in our estimation, it’s more of the timing of that and it’s
       quite possible that those systems will push into 2020 versus taking place in this year
       and that obviously has an impact on cash consumption.

       83.     As an example of the Individual Defendants’ concealment of the true financial

condition of ViewRay, analysts were surprised and apprehensive concerning the Company’s

financial results. For example, an analyst at Guggenheim Securities, LLC stated, in part:

       [N]ew orders had been steadily ramping, you’ve got probably by some of the
       volatility, given that the low number of systems that are involved, but I think the
       expectation was the changes that you’ve put in place since you came on board

                                               - 26 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 28 of 47. PageID #: 28




           would certainly cause a positive inflection there. So this number is going to strike
           people as surprising and a bit concerning.

           84.    Then, on November 12, 2019, ViewRay was forced to issue a press release

announcing its third quarter for 2019 (“3Q19”) results. The release reported that the Company’s

total revenue for the quarter was $20.9 million, generated primarily by three revenue units, and its

net loss was $20.8 million, or $0.21 per share. The press release also claimed that “[t]otal

[B]acklog grew to $230.7 million as of September 30, 2019, compared to $200.9 million as of

September 30, 2018” and “eight new orders for MRIdian system, including three upgrades,

totaling approximately $35 million.”

           85.    The same day ViewRay was forced to hold an earnings call, where Defendant

Drake spoke about the Company’s inability to convert its Backlog into bookable revenue, stating

in part:

           So to bring down the backlog, it’s really in line with what I shared in my prepared
           remarks. When planning and permitting goes at a good pace, we can move very,
           very swiftly. And when that’s not the case, we are just moving at our customers’
           pace. So we’re trying to make it very clear that we have built the capability set to
           move quickly, and we will do so when our customers are prepared for that. And
           when they’re not, we don’t believe having friction with them, trying to drive it
           falsely to our time frame is beneficial for long-term relationships. So we’re trying
           to be really clear on one hand that we’re well equipped to do it relatively quickly.
           And on the other hand, we’re moving at our customers’ pace where we think
           that’s appropriate.

           86.    Then, Defendant Drake went on to articulate the purported manner in which orders

are removed from the Backlog, stating in pertinent part:

           [R]egarding the system that came out of the [B]acklog, our criteria there is both
           time-based and activity-based for our assessment on the backlog. So if we just
           don’t like either the time frame or the level of activity happening with that
           customer, that’s when we will take them out of backlog. And that’s what
           happened in this particular instance. To be clear, we still have an order from the
           customer. And our hope is to make them a MRIdian account. But we’re just not
           satisfied on our criteria, and so they came out this time.



                                                  - 27 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 29 of 47. PageID #: 29




       87.     Also, on November 12, 2019, ViewRay was forced to file its quarterly report for

the 3Q19 on Form 10-Q (“the 3Q19 10-Q”), which was signed and certified pursuant to SOX by

Defendant Drake. Like the quarterly reports before it, the 3Q19 10-Q reported the artificially

elevated Backlog, stating “[a]t September 30, 2019, we had total [B]acklog of $230.7 million.”

       88.     Finally, on January13, 2020, as the Company’s Backlog had now failed for over a

year to convert to revenue, and analysts persistently pushed the Individual Defendants for answers,

the Individual Defendants were forced to face the music. On this date, ViewRay issued a press

release that reported the Company’s preliminary financial results for the fourth quarter of 2019

(“4Q19”) and the fiscal year of 2019 (“FY19”). The Company reported that it had generated

product revenue of less than $17 million on three units, including one upgrade, which was not

consistent with the Individual Defendants’ claim that there was an 18-month cycle from order to

revenue recognition. Furthermore, the Individual Defendants, via the press release, announced

that ViewRay had received only four new orders for MRIdian system, which also highlighted the

Company’s problem of converting orders into revenue. To make matters worse, ViewRay was

forced to announce in the press release that after only fourteen months in his position, the

Company’s Chief Commercial Officer Jim Alecxih was resigning.

                                   V.     INSIDER SELLING

       89.     During the Relevant Period, while the Company’s shareholders lost millions, not

all shareholders suffered such devastating losses, and in fact, one shareholder benefited immensely

from ViewRay’s artificially inflated share price: Defendant Dempsey. Armed with nonpublic

material information, including that ViewRay’s Backlog was artificially inflated and that the

Company could not convert its Backlog into revenue, Defendant Dempsey dumped hundreds of




                                              - 28 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 30 of 47. PageID #: 30




thousands of personal Company stock in just over two months, from July 1, 2019 to September 3,

2019, for proceeds of $1,377038.30. Defendant Dempsey’s insider sales are as follows:

                 Date                      Price                Quantity              Proceeds
               7/1/2019                   $8.6367                16,469              $142,237.81
               7/1/2019                   $8.6340                 5,146               $44,430.56
               8/1/2019                   $8.9756                 5,146               $46,188.44
               8/1/2019                   $8.9739                16,469              $147,791.16
               9/3/2019                   $3.5660                63,257              $225,574.46
               9/3/2019                  $3.55660                51,460              $183,506.36
               9/3/2019                   $3.5660               164,697              $587,309.50
                                           Total                322,644             $1,377,038.30

                      VI.      DUTIES OF THE INDIVIDUAL DEFENDANTS

         A.     Fiduciary Duties

        90.     By reason of their positions as officers and directors of the Company, each of the

Individual Defendants owed, and owe, ViewRay and its shareholders fiduciary obligations of trust,

loyalty, good faith, and due care, and were, and are, required to use their utmost ability to control

and manage ViewRay in a fair, just, honest, and equitable manner. The Individual Defendants

were, and are, required to act in furtherance of the best interests of ViewRay and not in furtherance

of their personal interest or benefit.

        91.     To discharge their duties, the officers and directors of ViewRay were, and are,

required to exercise reasonable and prudent supervision over the management, policies, practices,

and controls of the financial affairs of the Company. By virtue of such duties, the officers and

directors of ViewRay were, and are, required to, among other things:

                (a)         establish and monitor a system of effective and sound internal controls,

                            including those concerning the financial reporting process;


                                                    - 29 -
     Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 31 of 47. PageID #: 31




              (b)     monitor, review, approve, and ensure the accuracy ViewRay’s financial

                      reports and SEC filings;

              (c)     monitor and approve revenue, expense, income, accrual, and Backlog

                      determinations, including adjustments thereto, implemented in the financial

                      reporting process;

              (d)     conduct the affairs of the Company in an efficient, business-like manner in

                      compliance with all applicable laws, rules, and regulations so as to make it

                      possible to provide the highest quality performance of its business, to avoid

                      wasting the Company’s assets, and to maximize the value of the Company’s

                      stock; and

              (e)     remain informed as to how ViewRay conducted its operations, and, upon

                      receipt of notice or information of imprudent or unsound conditions or

                      practices, make reasonable inquiry in connection therewith, and to take

                      steps to correct such conditions or practices and make such disclosures as

                      necessary to comply with applicable laws.

       B.     Additional Duties of the Board

       92.    Pursuant to ViewRay’s Corporate Governance Guidelines (“Governance

Guidelines”), every member of the Board is responsible for:

              (a)     overseeing the conduct of the Company’s business to evaluate whether the

                      business is being properly managed;

              (b)     reviewing and, where appropriate, approving the Company’s major

                      financial objectives, plans, and actions;




                                              - 30 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 32 of 47. PageID #: 32




               (c)     reviewing and, where appropriate, approving major changes in, and

                       determinations of other major issues respecting, the appropriate auditing

                       and accounting principles and practices to be used in the preparation of the

                       Company’s financial statements;

               (d)     reviewing and, where appropriate, approving major changes in, and

                       determinations under, these Guidelines, the Company’s Code of Business

                       Conduct and Ethics and other Company policies;

               (e)     reviewing the performance of the CEO and other members of management

                       based on reports from the Compensation Committee; and

               (f)     ensuring that the Company’s business is conducted with the highest

                       standards of ethical conduct and in conformity with applicable laws and

                       regulations.

       93.     Furthermore, the Governance Guidelines explain that “the Board and the Board

committees shall have an active role in overseeing management of the Company’s risks. The

Board shall regularly review information regarding the Company’s credit, liquidity and operations,

as well as the risks associated with each.”

       C.      Audit Committee’s Duties

       94.     According to its Charter, the Audit Committee’s purpose is “to oversee the

accounting and financial reporting processes of the Company and the audits of the financial

statements of the Company.”

       95.     Specifically, under the Audit Committee’s Charter, the Audit Committee

Defendants had the following additional duties:

               (a)     With respect to the “Annual Financial Statements and Annual Audit”:



                                              - 31 -
     Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 33 of 47. PageID #: 33




                      i.     The Committee must discuss with the independent auditor any audit
                             problems or difficulties and management’s response;

                      ii.    The Committee must review and discuss the annual audited
                             financial statements with management and the independent auditor,
                             including the Company’s disclosures under “Management’s
                             Discussion and Analysis of Financial Condition and Results of
                             Operations”; and

                      iii.   The Committee must provide the Company with the report of the
                             Committee with respect to the audited financial statements for
                             inclusion in each of the Company’s annual proxy statements.

              (b)     With respect to the “Quarterly Financial Statements”:
                      i.     The Committee must review and discuss the quarterly financial
                             statements with management and the independent auditor, including
                             the Company’s disclosures under “Management’s Discussion and
                             Analysis of Financial Condition and Results of Operations.”

              (c)     Other Audit Committee Duties:
                      i.     The Committee must discuss the Company’s earnings press
                             releases, as well as financial information and earnings guidance
                             provided to analysts and rating agencies;

                      ii.    The Committee must discuss the Company’s policies with respect
                             to risk assessment and risk management;

                      iii.   The Committee must establish procedures for the receipt, retention,
                             and treatment of complaints received by the Company regarding
                             accounting, internal accounting controls or auditing matters, and for
                             the confidential and anonymous submission by Company
                             employees of concerns regarding questionable accounting or
                             auditing matters; and

                      iv.    The Committee must report regularly to the Board regarding the
                             activities of the Committee.

       D.     Duties Pursuant to the Company’s Code of Conduct and Ethics

       96.    Furthermore, the Individual Defendants had duties per the Company’s Code of

Business Conduct and Ethics (the “Code”), and according to the Code, [a]ll of our employees,

officers and directors must conduct themselves according to the language and spirit of this Code

and seek to avoid even the appearance of improper behavior.”

                                             - 32 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 34 of 47. PageID #: 34




       97.     Pursuant to the Code:

       Trading on Inside Information

       Using non-public, Company information to trade in securities, or providing a
       family member, friend or any other person with a “tip,” is illegal. All such non-
       public information should be considered inside information and should never be
       used for personal gain. You are required to familiarize yourself and comply with
       the Company’s policy against insider trading, copies of which are distributed to all
       employees, officers and directors and are available from the [CFO]. You should
       contact the [CFO] with any questions about your ability to buy or sell securities.

                                         *      *        *

       Quality of Public Disclosures

       The Company has a responsibility to provide full and accurate information in our
       public disclosures, in all material respects, about the Company’s financial condition
       and results of operations. Our reports and documents filed with or submitted to the
       [SEC] and our other public communications shall include full, fair, accurate, timely
       and understandable disclosure and the Company has established a Disclosure
       Committee to assist in monitoring such disclosures.

       E.      Breach of Duties

       98.     The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as officers and directors of ViewRay, the absence of

good faith on their part, and/or a reckless disregard for their duties to the Company that the

Individual Defendants were aware, or reckless in not being aware, posed a risk of serious injury to

the Company.

       99.     In particular, the Individual Defendants breached their duty of loyalty and good

faith and violated the law by: (i) causing ViewRay to issue materially false and misleading reports

with the SEC, which contained a falsified and inflated Backlog, among other things; (ii) failing to

implement meaningful internal controls over ViewRay’s financial reporting process; and (iii)

allowing Defendant Dempsey to sell hundreds of thousands of personally-held Company stock

while in possession of nonpublic material information.

                                              - 33 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 35 of 47. PageID #: 35




                              VII.     DAMAGES TO VIEWRAY

       100.    As a result of the Individual Defendants’ gross misconduct, ViewRay was forced

to disseminate false and misleading public statements containing falsified and inflated Backlog

metrics throughout the Relevant Period. The Individual Defendants’ misconduct has devastated,

and continues to devastate, ViewRay’s credibility, as reflected by the Company’s loss of over $570

billion in market capitalization.

       101.    The Individual Defendants’ misconduct has also gravely damaged, and continues

to cause damage to, ViewRay’s reputation within the business community and in the capital

markets. In addition to share price, ViewRay’s current and potential investors generally consider

a company’s ability to accurately and legally report its financials to be of the utmost importance.

However, now, investors and lenders are less likely to provide ViewRay with needed capital to

finance its future business endeavors, and provided these investors or lenders do so, ViewRay’s

ability to raise equity capital or debt on favorable terms in the future is now impaired. In addition,

the Company stands to incur higher marginal costs of capital and debt because of the improper

statements and false financial metrics disseminated by the Individual Defendants, which have

materially increased the perceived risks of investing in, and lending money to, the Company.

       102.    Further, as a direct and proximate result of the Individual Defendants’ actions,

ViewRay has expended, and will continue to expend, significant sums of money.                   Such

expenditures include, but are not limited to:

               (a)     costs incurred from litigating, defending, and resolving the Securities

                       Action alleging violations of federal securities laws;

               (b)     the Company’s devastating loss in market capitalization; and




                                                - 34 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 36 of 47. PageID #: 36




               (c)      costs incurred from wrongful compensation and other benefits paid to the

                        Individual Defendants who breached their duties to ViewRay.

           VIII.       DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       103.    Plaintiff brings this action derivatively in the right and for the benefit of ViewRay

to redress injuries suffered, and to be suffered, by ViewRay as a direct result of the Individual

Defendants’ breaches of fiduciary duties, violations of the federal securities laws, unjust

enrichment, and waste of corporate assets. ViewRay is named as a nominal defendant solely in a

derivative capacity.

       104.    Plaintiff will adequately and fairly represent the interests of ViewRay in enforcing

and prosecuting its rights.

       105.    Plaintiff was a shareholder of ViewRay common stock at the time of the

wrongdoing of which Plaintiff complains and has been continuously since.

       106.    Plaintiff did not make a pre-suit demand on the Board to pursue this action because

such a demand would have been a futile and wasteful act.

       107.    At the time of filing this action, the Board is comprised of the following nine

(9) directors: Drake, Castelein, Huennekens, Grossman, Moore, Roberts, Wilensky, Xie, and non-

party B. Kristine Johnson. At a minimum, a majority of these directors are not disinterested and

independent with respect to the acts and omissions alleged herein. Notably, at least half of the

current board faces a substantial likelihood of personal liability for their breaches of the duties of

trust, loyalty, good faith, candor, oversight, reasonable inquiry, supervision, and due care described

herein. Where a plaintiff alleges that at least half of the members of the current board are not

independent or disinterested, demand is excused as futile.




                                                - 35 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 37 of 47. PageID #: 37




       A.      Demand Is Futile as to All Director Defendants Because the Director
               Defendants Face a Substantial Likelihood of Liability

       108.    The Director Defendants face a substantial likelihood of liability for their individual

misconduct, as detailed herein. The Director Defendants were directors throughout the Relevant

Period, and as such, had a fiduciary duty to ensure that the Company’s SEC filings, press releases,

and other public statements and presentations on behalf of the Company concerning its financial

and business prospects were accurate.

       109.    Indeed, Director Defendants Drake, Moore, Castelein, Grossman, Roberts, and

Huennekens signed the false and misleading 2018 10-K. As mentioned above, the 2018 10-K was

false and misleading because it misrepresented and/or failed to disclose that, inter alia: (i) the

Company’s reported Backlog was overstated due to the inclusion of orders with insufficient surety

as to permit for their inclusion in reported Backlog; (ii) the Company included invalid orders in

Backlog, which were not valid transactions by ViewRay’s own stated criteria and did not have a

contract with an end-user customer; and (iii) the Company’s internal controls were not, in fact,

effective.

       110.    As a result, the Director Defendants face a substantial likelihood of liability for

their breaches of fiduciary duties, rendering demand upon them futile.

       111.    Moreover, the Director Defendants as directors (and, in some cases, also as Audit

Committee members) owed a duty to, in good faith and with due diligence, exercise reasonable

inquiry, oversight, and supervision to ensure that the Company’s internal controls and/or internal

auditing and accounting controls over financial reporting were sufficiently robust and effective

(and/or were being implemented effectively), and to ensure that the Audit Committee’s duties were

being discharged in good faith and with the required diligence and due care. Instead, they

knowingly and/or with reckless disregard reviewed, authorized, and/or caused the publication of

                                               - 36 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 38 of 47. PageID #: 38




materially false and misleading statements throughout the Relevant Period that caused the

Company’s stock to trade at artificially inflated prices.

       112.     The Director Defendants also wasted corporate assets by paying improper

compensation, bonuses, and severance to certain of the Company’s executive officers and

directors.    The handsome remunerations paid to the Company’s wayward fiduciaries who

proceeded to breach their fiduciary duties to the Company were improper and unnecessary, and no

person of ordinary, sound business judgment would view this exchange of consideration for

services rendered as fair or reasonable.

       113.     The Director Defendants’ making or authorization of false and misleading

statements during the Relevant Period, failure to timely correct such statements, failure to take

necessary and appropriate steps to ensure that the Company’s internal controls or internal auditing

and accounting controls were sufficiently robust and effective (and/or were being implemented

effectively), failure to take necessary and appropriate steps to ensure that the Audit Committee’s

duties were being discharged in good faith and with the required diligence, and/or acts of corporate

waste and abuse of control constitute breaches of fiduciary duties, for which the Director

Defendants face a substantial likelihood of liability. If the Director Defendants were to bring a

suit on behalf of ViewRay to recover damages sustained as a result of this misconduct, they would

expose themselves to significant liability. This is something they will not do. For this reason,

demand is futile.

       114.     In addition, as alleged above, Defendants Drake, Roberts, Moore, Grossman,

Castelein, and Huennekens violated Section 14(a) of the Exchange Act by negligently making or

causing to be made the misstatements and omissions in the Proxy Statement.




                                                - 37 -
          Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 39 of 47. PageID #: 39




           B.     Demand Is Futile as to the Audit Committee Defendants

           115.   The Audit Committee Defendants were responsible for, among other things,

reviewing and approving quarterly and annual financial statements and earnings press releases,

overseeing ViewRay’s internal controls over financial reporting, and discharging their other duties

described herein. Despite these duties, the Audit Committee Defendants knowingly or recklessly

reviewed and approved, or failed to exercise due diligence and reasonable care in reviewing and

preventing the dissemination of false and/or materially misleading earnings press releases and

earnings guidance, and failed in their specific duties to ensure that the Company’s internal controls

over financial reporting were sufficient and that statements made by the Company regarding its

business and financial prospects, including those related ViewRay’s Backlog, were accurate.

Accordingly, the Audit Committee Defendants face a sufficiently substantial likelihood of liability

for breach of their fiduciary duties of loyalty and good faith. Any demand upon the Audit

Committee Defendants, therefore, is futile.

           116.   Defendants Huennekens, Moore, Grossman, and Roberts each served on the Audit

Committee at some time during the Relevant Period. Therefore, these Individual Defendants face

a sufficiently substantial likelihood of liability for breach of their fiduciary duties of loyalty and

good faith due to their failure to meet their obligations as members of the Audit Committee. Since

each of these Board members is therefore not independent or disinterested, demand is excused as

futile.

           C.     Demand Is Futile as to Defendants Drake for Additional Reasons

           117.   Demand is also futile as to Defendants Drake because, as the Company admits, via

the Proxy Statement, he does not meet the standards for director independence under NASDAQ

listing standards.



                                                - 38 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 40 of 47. PageID #: 40




       118.    Defendant Drake is currently employed at ViewRay as CEO and President, and as

such, derives a substantial portion of his income from employment with ViewRay. Drake received

$22,370,376 in total compensation from ViewRay in 2018, which does not include the lucrative

stock options and performance-based restricted stock units that were granted to Drake as part of

his employment compensation package. Because Drake has financially benefitted from the

wrongdoing of the Individual Defendants, and because his livelihood continues to depend on his

ongoing employment with ViewRay, he is not independent and not disinterested. Demand is

therefore futile as to Drake.

       119.    Plaintiff has not made any demand on shareholders of ViewRay to institute this

action since such demand would be a futile and useless act for the following additional reasons:

       (a)     ViewRay is a publicly traded company with over 147 million shares and thousands

       of shareholders;

       (b)     making demand on such a number of shareholders would be impossible for

       Plaintiff, who has no means of collecting the names, addresses, or phone numbers of

       ViewRay shareholders; and

       (c)     making demand on all shareholders would force Plaintiff to incur excessive

       expenses and obstacles, even assuming all shareholders could be individually identified

       with any degree of certainty.

                                            COUNT I

          AGAINST THE INDIVIDUAL DEFENDANTS FOR VIOLATIONS OF
           SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934

       120.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.




                                               - 39 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 41 of 47. PageID #: 41




       121.      Plaintiff’s allegations with respect to the misleading statements in the Proxy

Statement are based solely on negligence; they are not based on any allegation of reckless or

knowing conduct by or on behalf of these Defendants, and they do not allege and do not sound in

fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or

reference to any allegation of fraud, scienter, or recklessness with regard to these allegations and

related claim.

       122.      Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a), provides that “[i]t shall be

unlawful for any person, by the use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       123.      Rule 14a-9, promulgated pursuant to Section 14(a) of the Exchange Act, provides

that no proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

       124.      The Company’s Proxy Statement violated Section 14(a) and Rule 14a-9 by

misrepresenting or failing to disclose that: (i) that the Company’s reported Backlog was overstated

due to the inclusion of orders with insufficient surety as to permit for their inclusion in reported

Backlog; (ii) the Company included invalid orders in Backlog, which were not valid transactions

by ViewRay’s own stated criteria and did not have a contract with an end-user customer; (iii) the



                                                - 40 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 42 of 47. PageID #: 42




Company’s internal controls were not, in fact, effective; and (iv) as a result of the foregoing,

ViewRay’s public statements were materially false and misleading at all relevant times.

       125.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose these material facts, the statements contained in the

Proxy Statement were materially false and misleading. The misrepresentations and omissions

were material to Plaintiff in voting on the matters set forth for shareholder determination in the

Proxy Statement, including but not limited to, election of directors, approval of officer

compensation, and appointment of independent auditor.

       126.    The Company was damaged as a result of Defendants’ material misrepresentations

and omissions in the Proxy Statement.

                                            COUNT II

                        AGAINST THE INDIVIDUAL DEFENDANTS
                         FOR BREACH OF FIDUCIARY DUTIES

       127.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       128.    As alleged in detail herein, each of the Individual Defendants had a duty to ensure

that ViewRay disseminated accurate, truthful, and complete information to its shareholders.

       129.    As alleged herein, each of the Individual Defendants had a fiduciary duty to, among

other things, exercise good faith to ensure that the Company’s financial statements were complete

and accurate and did not contain any material misstatements or omissions.

       130.    The Individual Defendants violated their fiduciary duties of loyalty, and good faith

by causing or allowing the Company to disseminate to ViewRay shareholders materially

misleading and inaccurate information through, inter alia, SEC filings and other public statements




                                               - 41 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 43 of 47. PageID #: 43




and disclosures as detailed herein. These actions could not have been a good faith exercise of

prudent business judgment.

       131.    As a direct and proximate result of the Individual Defendants’ foregoing breaches

of fiduciary duties, the Company has suffered significant damages, as alleged herein.

       132.    Plaintiff, on behalf of ViewRay, has no adequate remedy at law.

                                           COUNT III

                        AGAINST THE INDIVIDUAL DEFENDANTS
                             FOR UNJUST ENRICHMENT

       133.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       134.    By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of ViewRay.

       135.    Plaintiff, as a shareholder and representative of ViewRay, seeks restitution from the

Individual Defendants, and each of them, and seeks an order of this Court disgorging all profits,

benefits and other compensation obtained by the Individual Defendants, and each of them, from

their wrongful conduct and fiduciary breaches.

       136.    Plaintiff, on behalf of ViewRay, has no adequate remedy at law.

                                           COUNT IV

                        AGAINST THE INDIVIDUAL DEFENDANTS
                         FOR WASTE OF CORPORATE ASSETS

       137.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       138.    As a result of the misconduct described above, the Individual Defendants have

wasted corporate assets by forcing the Company to expend valuable resources in connection with

the Securities Action resulting from the Individual Defendants’ misconduct.

                                               - 42 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 44 of 47. PageID #: 44




          139.   As a result of the waste of corporate assets, the Individual Defendants are liable to

the Company.

          140.   Plaintiff, on behalf of ViewRay, has no adequate remedy at law.

                                  IX.     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment as follows:

          A.     Against the Individual Defendants and in favor of the Company for the amount of

damages sustained by the Company as a result of the Individual Defendants’ breaches of fiduciary

duties;

          B.     Directing ViewRay to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable laws and to protect the Company

and its shareholders from a repeat of the damaging events described herein, including, but not

limited to, putting forward for shareholder vote resolutions for amendments to the Company’s By-

Laws or Articles of Incorporation and taking such other action as may be necessary to place before

shareholders for a vote a proposal to strengthen the Board’s supervision of operations and develop

and implement procedures for greater shareholder input into the policies and guidelines of the

Board, including, but not limited to:

                a proposal to strengthen the Board’s supervision of operations and compliance with
                 applicable state and federal laws and regulations;

                a proposal to strengthen the Company’s internal reporting and financial disclosure
                 controls;

                a proposal to develop and implement procedures for greater shareholder input into
                 the policies and guidelines of the Board;

                a proposal to ensure the accuracy of the qualifications of ViewRay’s directors,
                 executives, and other employees;

                a proposal to strengthen ViewRay’s insider trading policy;



                                                - 43 -
      Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 45 of 47. PageID #: 45




              a proposal to permit the shareholders of ViewRay to nominate at least three (3)
               candidates for election to the Board to replace the culpable Individual Defendants
               currently still sitting on ViewRay’s Board;

              a provision eliminating the classification of the Board and requiring that all
               directors elected at or after any annual meeting be elected on an annual basis;

              a proposal to strengthen the Company’s procedures for the receipt, retention, and
               treatment of complaints received by the Company regarding internal controls; and

              a provision to appropriately test and then strengthen the Company’s internal
               operational control functions.

       C.      Awarding to ViewRay restitution from the Individual Defendants, and each of

them, and ordering disgorgement of all profits, benefits, and other compensation obtained by the

Individual Defendants;

       D.      Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

       E.      Granting such other and further relief as the Court deems just and proper.

                                     X.     JURY DEMAND

       Plaintiff demands a trial by jury.

 Dated: July 21, 2020
                                             MURRAY MURPHY MOUL + BASIL, LLP

                                             /s/ Joseph F. Murray
                                             Joseph F. Murray (OH 0063373)
                                             1114 Dublin Road
                                             Columbus, OH 43215
                                             Telephone: (614) 488-0400
                                             Facsimile: (614) 488-0401
                                             Murray@mmmb.com

                                             JOHNSON FISTEL, LLP
                                             MICHAEL I. FISTEL, JR.
                                             40 Powder Springs Street
                                             Marietta, GA 30064
                                             Telephone: (470) 632-6000
                                             Facsimile: (770) 200-3101
                                             MichaelF@johnsonfistel.com

                                              - 44 -
Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 46 of 47. PageID #: 46




                                JOHNSON FISTEL, LLP
                                FRANK J. JOHNSON
                                655 West Broadway, Suite 1400
                                San Diego, CA 92101
                                Telephone: (619) 230-0063
                                Facsimile: (619) 255-1856
                                FrankJ@johnsonfistel.com

                                Counsel for Plaintiff




                                 - 45 -
DocuSign Envelope ID: B0A31657-48D0-4AFF-B8D4-117A4E4DE229
                   Case: 1:20-cv-01615-CAB Doc #: 1 Filed: 07/22/20 47 of 47. PageID #: 47




                                                        VERIFICATION

                     I, Ray Gile, verify that I have reviewed the foregoing Verified Shareholder Derivative

            Complaint, and that the allegations as to me are true and correct and that the other allegations

            upon information and belief are true and correct.


                          7/16/2020
            Dated:
                                                                             Ray Gile
